Order entered February 5, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00218-CR

                           DARREN DWYONE GREEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62506-K

                                            ORDER
       The reporter’s record was originally due in this case on April 7, 2013. On June 20, 2013,

the appeal was abated for findings regarding why the reporter’s record has not been filed. On

September 18, 2013, the Court ordered Janice Garrett, then official court reporter of the Criminal

District Court No. 4, to file the reporter’s record by November 1, 2013. When the record was not

filed by November 7, 2013, the Court ordered Ms. Garrett to file the record by November 19,

2013. The Court further ordered that Ms. Garrett not sit as a court reporter until the record is

filed in this appeal. The record was not filed by November 19, 2013. On November 26, 2013,

Ms. Garrett filed a request for an extension of time to file the record. On December 2, 2013, the

Court ordered Ms. Garrett to file the record by December 13, 2013. The Court again ordered that

Ms. Garrett not sit as a court reporter until the record is filed in this appeal. The record was not
filed by December 13, 2013. On December 16, 2013, Ms. Garrett filed another request for an

extension of time to file the reporter’s record. On December 17, 2013, the Court granted the

request and ordered Ms. Garrett to file the reporter’s record by January 13, 2014. The Court

continued in effect the order that Ms. Garrett not sit as a court reporter until the record is filed in

this appeal. To date, the reporter’s record still has not been filed. This appeal cannot proceed

until the reporter’s record is filed.

          Accordingly, this Court ORDERS the Honorable Dominique Collins, Presiding Judge of

the Criminal District Court No. 4, to make findings regarding why Janice Garrett has not filed

the reporter’s record in this appeal. Specifically, the trial court shall determine whether: (1)

Janice Garrett is deliberately disobeying orders of this Court; and (2) whether Ms. Garrett has

lost the notes of the proceedings in this case; and (3) if she has not lost the notes of the

proceedings in this case, whether Ms. Garrett should be required to surrender the notes of this

case to the trial court in order to have another court reporter prepare and file the reporter’s

record.

          During the pendency of the abatement proceedings, the Court continues in effect the

ORDER that Janice Garrett not sit as a court reporter.

          We ORDER the Honorable Dominique Collins to transmit a record containing her

findings of fact, any supporting documentation, and any orders to this Court by FEBRUARY 28,

2014.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Cornelius

Jennings, Court Coordinator, Criminal District Court No. 4; Barbie Murphy, Chief Clerk,

Criminal District Court No. 4; Janice Garrett, court reporter; Katherine Drew, Appellate-Chief,
Dallas County Public Defender’s Office; Michael Casillas, Dallas County District Attorney’s

Office; and to the Dallas County Auditor’s Office.

       We ABATE the appeal to allow the Honorable Dominique Collins, Presiding Judge,

Criminal District Court No. 4, to comply with this order. The appeal shall be reinstated on

February 28, 2014 or when the findings are received.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE